Title: James Madison to Carver Willis, 20 January 1827
From: Madison, James
To: Willis, Carver


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 20 1827
                            
                        
                        I have received your letter of the 15th. instant. I had received several months ago, from Mrs. Tapscott
                            herself, a letter on the subject of hers to you, and stated the obstacles to her wishes, for which due sympathy &
                            respect were felt. The land in question was sold by my widow niece Mrs Willis & myself tenants in common, for
                            reasons which made punctuality in the purchasers very expedient, and, unfortunately, as it has turned out, without
                            requiring any pledge to be left within the State they were removing from. Of Mr. T. most was known, and of course on him,
                            most reliance was placed. If his partner has been the greater defaulter, he also disappointed us. With every allowance
                            for a peculiarity of circumstances, there is far more ground for complaint, on our side, than for claims of indulgence on
                            the other. All that could be said to Mrs Tapscott was that partial deeds would be made for partial payments as might be
                            adjusted between her & Mr. Bell; with an expectation that every exertion would be used to shorten the delays of
                            payment. I give you due credit for the interest you have taken in the case of a widow, a former neighbor & a
                            friend, tendering you at the same time my respects, and my good wishes, with a request that they may be extended with the
                            addition of Mrs. M’s, to Mrs. Willis & your family.
                        
                            
                                
                            
                        
                    